DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/16/2020 and 12/21/2018 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7-10, 14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pacala (US Patent Publication Number 2018/0167602 A1) in view of Wang (CN Patent Number 108333689A).

Pacala teaches, as claimed in claim 1, a LIDAR system comprising: a transmitting portion comprising a transmitter unit constructed and arranged to generate light (110), and transmitter lens structure (120) for projecting the light so as to illuminate an area in front of the system, a receiving portion comprising receiver lens structure(130) for receiving light reflected from an object in the area in front of the system, and a photodetector structure (170) for detecting the received light1 ¶0064), an actively tunable narrow band optical filter structure (160) located upstream of the photodetector structure and constructed and arranged to filter out wavelengths of light associated with background radiation prior to being received by the photodetector structure2 , the filter structure being constructed and arranged to change optical filtering thereof so as to change wavelengths of light permitted to pass there-through (¶ 0059 and 0060), a photodiode  (170) constructed and arranged to detect light passing through the filter structure (Fig. 3), Pacala fails to teach a control unit associated with the photodiode and the filter structure and constructed and arranged such that based on the light detected by the photodiode. In a related art, Wang teaches a LIDAR system comprising a control unit associated with the photodiode and the filter structure (105a-105d) and constructed and arranged such that based on the light detected by the photodiode (104a-104d), the control unit can cause the filter structure to change the optical filtering thereof so as to compensate for drifting or broadening of a wavelength of the transmitter unit (Page 2, ¶ 5).
	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the Lidar system, as taught by Pacala, with the control system, as taught by Wang for the purpose of providing an optical receiving component with an adjustable tunable narrowband filter with an adjustable narrowband filter with feedback means arranged in front of the photodetection module (¶4).

    PNG
    media_image1.png
    407
    698
    media_image1.png
    Greyscale

 Pacala teaches, as claimed in claim 7, further comprising a dedicated light source (110) only for the photodiode3.
Pacala teaches, as claimed in claim 8, wherein the transmitter unit is constructed and arranged to define a light source (110) for the photodiode.
Pacala teaches, as claimed in claim 9, wherein the lens structure comprises a plurality of lenses (150) disposed in a housing (the border shown in Fig,1 the upper portion”), the filter structure (160) being disposed in the housing.
Pacala teaches, as claimed in claim 10, wherein the lens structure comprises a plurality of lenses (150) disposed in a housing, the filter structure (160) being disposed adjacent to the photodetector structure and outside of the housing.

Pacala teaches, as claimed in claim 14, | A method in a LIDAR system that compensates for transmitter unit drift while filtering out wavelengths of light associated with sunlight, the LIDAR system comprising a transmitting portion including the transmitter unit constructed and arranged to generate ligh (110) , and transmitter lens structure (120) for projecting the light so as to illuminate an area in front of the system; and a receiving portion including receiver lens structure (130) for receiving light reflected from an object in an area in front of the system, and photodetector structure (170) for detecting the received light, the method comprising the steps of:
providing an actively tunable narrow band optical filter structure (160) upstream of the photodetector structure, the filter structure being constructed and arranged to filter out wavelengths of light not associated with a transmitted wavelength of the system, prior to being received by the photodetector structure  (Fig, 3), detecting light passing through the filter structure, Pacala fails to teach based on the detected light, changing optical filtering of the filter structure to change the wavelengths of light permitted to pass through the filter structure so as to compensate for drifting or broadening of a wavelength of the transmitter unit. In a related art, Wang teaches based on the detected light, changing optical filtering of the filter structure to change the wavelengths of light permitted to pass through the filter structure so as to compensate for drifting or broadening of a wavelength of the transmitter unit (Page 2, ¶ 5).

    PNG
    media_image1.png
    407
    698
    media_image1.png
    Greyscale


Pacala teaches, as claimed in claim 18, wherein the step of detecting light passing through the filter structure includes detecting the light with a photodiode (170).
Pacala teaches, as claimed in claim 19, wherein the detected light is from a light source (110) dedicated to only the photodiode (170).
Pacala teaches, as claimed in claim 20, wherein the detected light is from light generated by the transmitter unit (See Fig. 1 light path).

Allowable Subject Matter
Claims 2-6, 11-13 and 15-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Although prior art teaches LIDAR system comprising: a transmitting portion comprising a transmitter unit constructed and arranged to generate light, prior art fails to simultaneously teach wherein the filter structure comprises a transparent substrate, heating structure on one side of the substrate, and a filter on a side of the substrate opposing the one side thereof, and wherein the control unit is constructed and arranged to send a voltage or a current to the heating structure to cause heating of the filter structure, thereby changing the optical filtering of the filter structure, as claimed in claim 2; wherein the filter structure comprises Fabry-Perot- Bragg filter, wherein the filter structure is mounted on a rotatable shaft, the system further comprising a motor for rotating the shaft, and wherein the control unit is constructed and arranged to control the motor to cause rotation of the shaft and thus the filter structure, thereby changing the optical filtering of the filter structure; as claimed in claim 11; wherein the step of changing optical filtering of the filter structure includes heating the filter structure, as claimed in claim 15; wherein the step of changing optical filtering of the filter structure includes rotating the filter structure, as claimed 17;

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656. The examiner can normally be reached M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOURNEY F. SUMLAR
Examiner
Art Unit 2872

09 August 2022



/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
    

    
        1 An array of single-photon avalanche diode detectors (hereinafter “SPADs”
        2 ¶ 0036 an optical filter 160 that selectively passes a narrow band of wavelengths of light. Which in Fig. 1 this happens before reaching element 170 
        3 All light goes to 170 and no other part of the system.